DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation 35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In claim 53, the phrases “sensor means … for providing a plurality of data outputs,” “processing means for comparing” and “communication means for providing a user with an output” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 53 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
In claims 54 and 55, the term “communication means” has not been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it recites sufficient structure to achieve the claimed function. 

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
In claim 49, the language “… that enables a user to selectably cause the processing unit to enter the fluid leak location mode …” should be revised for clarity. As an example, claim 6 of Locke '718 et al. (US 8500718 B2) describes “… said processing unit configured to display a graphical user interface that includes a selectable element to cause said processing unit to enter into a fluid leak location detection mode.”
In claim 52, the language “… wherein the processing unit is [[selectably]] configured to selectably toggle the audible sensory indicator on and off …” should be changed for clarity.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 58-66 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5, 6, 8, 10, 11, 23, 24, 27 and 28 of Locke '360 et al. (US 8061360 B2). 
Table 1: Locke '360 
double patenting
Instant claim 
Locke '360 claim
Instant claim 
Locke '360 claim
59
10
63
23
60
10
64
24
61
1
65
27
62
11
66
28

Regarding instant claim 58, Locke '360 claims all limitations in claims 1, 5, 6 and 8. 
Regarding instant claims 59-66, Locke '360 claims all limitations as described in table 1.


Claims 40-50 and 52-66 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7, 9-11 and 15 of Locke '718 et al. (US 8500718 B2). 
Regarding instant claims 40 and 53, Locke '718 claims all limitations in claims 1, 5 and 6.
Regarding instant claim 58, Locke '718 claims all limitations in claims 1, 5 and 6. Although Locke '718 does not explicitly claim a method, the system of Locke’s claims will perform the claimed method during routine operation. 
Regarding instant claims 41-50, 52, 54-57 and 59-66, Locke '718 claims all limitations as shown in table 2. 

Table 2: Locke '718 double patenting
Instant claim 
Locke '718 claim 
Instant claim 
Locke '718 claim 
Instant claim 
Locke '718 claim 
41
10
49
6
60
11
42
11
50
7
61
1
43
1
52
9
62
1
44
1
54
6
63
2
45
2
55
1
64
3
46
3
56
11
65
15
47
4
57
10
66
15
48
5
59
10




Claims 41-68 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14, 16-18, 20 and 24-26 of Locke '679 et al. (US 9474679 B2). 
Regarding instant claims 40 and 53, Locke '679 claims all limitations in claim 1.  
Regarding instant claim 58, Locke '679 claims all limitations in claims 14 and 20.  
Regarding instant claims 41-52, 54-57 and 59-68, Locke '679 claims all limitations as shown in table 3.
Instant claim 
Locke '679 claim 
Instant claim 
Locke '679 claim 
Instant claim 
Locke '679 claim 
41
12
50
10
61
16
42
13
51
11
62
17
43
2, 3
52
8
63
17
44
2, 3
54
1
64
18
45
4
55
3
65
24
46
5
56
13
66
24
47
6
57
12
67
24
48
7
59
25
68
24
49
9
60
26





Claims 41-68 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of Locke '095 et al. (US 10232095 B2). 
Regarding instant claims 40 and 53, Locke '095 claims all limitations in claim 1.  
Regarding instant claim 58, Locke '095 claims all limitations in claim 1. Although Locke '095 does not explicitly claim a method, the apparatus of Locke’s claims will perform the claimed method during routine operation. 
Regarding instant claims 41-52, 54-57 and 59-68, Locke '095 claims all limitations as shown in table 4. 
Instant claim 
Locke '095 claim 
Instant claim 
Locke '095 claim 
Instant claim 
Locke '095 claim 
41
2
50
12
61
4
42
3
51
13
62
5
43
4
52
10
63
6
44
5
54
1
64
7
45
6
55
4
65
12
46
7
56
3
66
12
47
8
57
2
67
13
48
9
59
2
68
12
49
11
60
3




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Enquist, Fredrik  et al.	US 20040154379 A1
Kubach; Melissa	US 20060252991 A1
Wetzig; Daniel et al.	US 20080276692 A1
Ganzi; Gary C.	US 6568282 B1
Andrejasich; Raymond J et al.	US 4835522 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781